PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nellessen, John
Application No. 16/792,314
Filed: 17 Feb 2020
For: Multipurpose Permanent Magnetic System

:
:
:	DECISION ON PETITION
:
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the petition under 37 CFR 1.181, filed December 3, 2021, to withdraw the holding of abandonment for the above-identified application.

The application became abandoned November 5, 2021 for failure to timely submit the issue fee in response to the Notice of Allowance and Issue Fee Due (Notice) mailed August 4, 2021. The Notice set a three-month statutory period of time for reply. Notice of Abandonment was mailed November 17, 2021.

Petitioner asserts non-receipt of the Notice. In this regard, petitioner states:

I am the Pro Se inventor. I keep a file cabinet drawer with my other patent applications in folders. I keep the letters received in the folder according to Patent Application number. The last recent letter received is filed at the back of the folder (please see images). I have letter dated 08/31/2021 “Notice to File Corrected Application Papers”. Then the next letter I received was the one dated 11/17/2021 “Notice of Abandonment”. I did not receive the “Notice of Allowance” but I did find it on the E-filemt.USPTO.gov site after I got the “Notice of Abandonment” in the mail.

Petitioner’s arguments have been carefully considered, but the Office is not persuaded that the Notice was not received at the then correspondence address of record. A review of the record indicates no irregularity in the mailing of the Notice. In the absence of any irregularity in the mailing, there is a strong presumption that the Notice was properly mailed to the address of record.

The Office understands that many pro se applicants may not keep a formal docket record system for patent correspondence. However, the showing presented herein is insufficient to establish that the Notice was not received at the correspondence address of record. See, MPEP 711.03(c). 

To establish non-receipt of an Office communication, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received. Supra.

It is noted that petitioner references “images.” Please note that the referenced images do not appear to have been filed. 

Petitioner has not established that the Notice was not received at the correspondence address of record in accordance with the procedures set forth at MPEP 711.03(c).

Thus, in view of the above findings, the petition to withdraw the holding of abandonment is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

Any request for reconsideration must be accompanied by documentary evidence to establish non-receipt of the Notice in accordance with the procedures set forth at MPEP 711.03(c).

ALTERNATE VENUE

Petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.



Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Mail

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

Enclosure:	Petition Form